Citation Nr: 1701310	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Service connection for an acquired psychiatric disorder, to include major depressive disorder (asserted as memory loss).


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active military duty in the U.S. Army from June 1998 to May 2001.

This appeal before the Board of Veterans' Appeals (Board) arises from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In September 2011, the Veteran filed a notice of disagreement (NOD), was subsequently furnished with a statement of the case (SOC) in April 2012, and perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in June 2012.  Thereafter, the Veteran was provided with supplemental statements of the case (SSOC) in June 2012, February 2015, and August 2015.  This matter was previously before the Board in November 2014, April 2015, and November 2015.

In the November 2015 decision, the Board denied, amongst other issues, service connection for memory loss as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Unless the Chairman of the Board orders reconsideration (or pursuant to the exceptions codified in 38 C.F.R. § 20.1100(b)), all Board decisions are final on the date stamped on the face of that decision.  38 C.F.R. § 20.1100(a) (2016); see also 38 U.S.C.A. § 7103(a) (West 2014).  The Veteran did not appeal the Board's decision to the Court.  See 38 U.S.C.A. § 7266 (West 2014) (A person adversely affected by a final decision of the Board has 120 days to file a Notice of Appeal of the Court).  Thus, the November 2015 Board decision is final, including with respect to the denial of service connection for memory loss as a manifestation of an undiagnosed illness or chronic multisymptom illness due to exposure to Gulf War hazards.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (West 2014); 38 C.F.R. §§ 3.160(d)(2), 20.1100 (West 2016);  see also Tyrues v. Shinseki, 26 Vet. App. 31 (2012) (PER CURIAM), affirmed 732 F.3d 1357 (2013).  Accordingly, the issue of service connection for memory loss pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is no longer a part of the current appeal.  See Tyrues v. Shinseki, supra.

The issue of service connection for an acquired psychiatric disorder, to include a major depressive disorder (asserted as memory loss) was also previously before the Board in November 2015, at which time this discrete issue was remanded for additional development.  That development having been completed, the issue has been returned to the Board.  Accordingly, the issue that remains on appeal is as listed on the cover page.

The appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.



FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include major depressive disorder, is not shown to be causally or etiologically related to any injury, illness, or incident during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (asserted as memory loss), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A standard March 2011 letter satisfied the duty to notify provisions.  This letter fully addressed the notice requirement in its entirety, which was sent to the Veteran prior to the initial adjudication of his claim in July 2011.  The letter informed the Veteran of what evidence was required to substantiate his claim, and of his and the VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including opinions, in May 2011 and February 2015.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

In November 2015 the Board remanded this matter to the agency of original jurisdiction (AOJ) in order to obtain an addendum opinion to the February 2015 mental health VA examination.  Specifically, the Board directed the VA examiner to address whether it was at least as likely as not that any psychiatric disorder, including a major depressive disorder, had its onset during service or, was otherwise caused by, or the result of, any injury, illness, or incident that occurred during service, including the Veteran's history of anthrax vaccinations.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Certain chronic diseases, such as a psychosis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran's active military service ended in May 2001. In December 2010, the Veteran submitted a Statement in Support of Claim, in which he attributed his depression, amongst other conditions, to service as well as to the anthrax immunizations he received at the beginning of service.

The Veteran's service treatment records (STRs) disclosed no documentation of any psychiatric disorder.  The records reveal no complaints or treatment related to the Veteran's acquired psychiatric disorder.  They reflect that the Veteran received two anthrax vaccinations in December 1998. See December 1998 Immunization Record.

The record reflects a history of a depressive disorder with ongoing medical treatment beginning in October 2009.  See October 2009 Internal Medicine Specialists note.  In a February 2015 VA psychiatric evaluation, the Veteran was diagnosed with a major depressive disorder.  See February 2015 VA examination. The examiner noted the presence of multiple depressive symptoms, including mild memory loss.  Id.  Following the examination and a review of VA medical records, and while the examiner explained that the Veteran's major depressive disorder represented a known clinical disorder, the examiner further stated that he had "no opinion regarding the relationship of his depression to anthrax vaccination without resorting to mere speculation."  Id.

In November 2015, the Board remanded the Veteran's claim for an addendum opinion.  The Boar directed the examiner to address and clarify whether it was at least as likely as not that any psychiatric disorder, including a major depressive disorder, had its onset during service, or was otherwise caused by, or the result of, any injury, illness, or incident that occurred during service, including the Veteran's history of anthrax vaccinations.

In an April 2016 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's current mental health diagnosis had its origin during his period of active military service.  As rationale, and after reviewing the facts and data contained in the STRs and post service records, the examiner stated that the evidence showed no diagnosis of or treatment for a mental health condition until several years after leaving military service.  Additionally, there was no diagnosis or treatment while on active duty or within one year of discharge from service.  With respect to the relationship of the Veteran's mental health diagnosis and the anthrax vaccinations he received, the VA examiner stated that there is nothing in the medical literature to substantiate such a relationship.  The examiner opined that even if there were an idiosyncratic adverse reaction to the immunization, that such symptomatology would be expected within a reasonable amount of temporal proximity to the immunization, not beginning several years later.  The examiner stated that there was no evidence that the Veteran had any adverse physical or mental reaction to the anthrax immunizations that were administered at the beginning of his active duty military service.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, the Veteran has been diagnosed with a major depressive disorder; thus, the first element of service connection is satisfied.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran asserts that his psychiatric disorder was caused either by his service, or by an in-service anthrax vaccination. Service personnel records and STRs both show the Veteran served on active duty, and that he received an in-service vaccination.  Therefore, the second element has been met. 

The third element of direct service connection requires a nexus, or link, between the current disability and the in-service disease or injury.  The Veteran's claim included contentions that his major depressive disorder was somehow linked to his service, including the anthrax immunizations he received in service.

In assessing the existence of a nexus between the Veteran's major depressive disorder and his period of service, to include the in-service anthrax vaccinations, the Board recognizes that the February 2015 VA examiner was unable to provide a nexus opinion regarding the Veteran's depressive disorder and his in-service immunizations without resulting to mere speculation.  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the VA examiner provided no explanation for his opinion that he could not resolve the issue of the etiology of the Veteran's depression in regards to the anthrax inoculation without resorting to mere speculation.

The Board finds probative the opinion of the April 2016 VA examiners.  The examiner opined that it was less likely than not that the Veteran's major depressive disorder was related to his military service.  The examiner also commented that there is no medical link between anthrax vaccinations and the Veteran's psychiatric disorder.  The examiner provided a rationale in support of the opinion, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary medical evidence of record.

The Board has also considered the Veteran's lay statements in evaluating his claim.  In this regard, he is competent to report symptoms that require personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed condition or to relate them to any instance of his military service.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran's statements as to the relationship between his acquired psychiatric disorder and his military service are not within the realm of knowledge of a layperson.  As such, there is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his acquired psychiatric disorder no probative weight compared to the detailed (April 2016) medical opinion against the claim. 

Therefore, based on the evidence of record, the Board finds that service connection on a direct or 1-year presumptive basis is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder (asserted as memory loss).  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder (asserted as memory loss), is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


